In an action to recover under a liability insurance policy issued by defendant to a third party against which plaintiffs have recovered on an as yet unpaid judgment, defendant appeals from (1) an order of the Supreme Court, Rockland County, entered January 22, 1976, which granted plaintiffs’ motion for summary judgment, and (2) the judgment of the same court, entered thereon on March 8, 1976. Order and judgment reversed, on the law, with $50 costs and disbursements, motion for summary judgment denied, and summary judgment dismissing the complaint is granted to defendant. Plaintiffs commenced an action seeking damages for injuries resulting from having eaten adulterated food at a restaurant insured by defendant. Plaintiffs sought recovery against the restaurant on the basis of products liability, but an indorsement attached to the policy of insurance excluded coverage for products liability. As we find no ambiguity in the indorsement, plaintiffs cannot recover under the policy of insurance. Lat-ham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.